 

James M. Karis

Chairman of the Board

Marina Biotech, Inc.

 

 

 

August 2, 2012

 

 

J. Michael French

Marina Biotech, Inc.

President & CEO

3830 Monte Villa Parkway
Bothell, Washington 98021

jmfrench@marinabio.com

 

Re: Supplemental Work

 

Dear Michael:

 

You and Marina Biotech, Inc. (the “Company”) entered into an Employment
Agreement originally dated June 10, 2008 (as replaced, amended or modified from
time to time, the “Agreement”). The Company, the Board, and myself as Chair are
very appreciative of the work you have done and continue to do for the Company.
The Company and its Board recognize the effect the financial state of the
Company has had on its employees and management.

 

The Board therefore yesterday explicitly approved and ratified that,
notwithstanding anything to the contrary in the Agreement, you may engage in
consulting and other similar work, not directly competitive with the Company,
while employed by the Company. This supplemental work will not be deemed a
breach of any duty or obligation to the Company, or any agreement with the
Company, including without limitation the Agreement.

 

Please sign this letter below in confirmation and agreement.

 

  Very truly yours,       /s/ James M. Karis       James M. Karis   Chairman of
the Board

 

Confirmed and Agreed:       /s/ J. Michael French   J. Michael French  

 



 

 

